                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DEVON YOUNG,                                       )
                                                   )
                            Petitioner,            )
                                                   )
                       v.                          )       No. 1:15-cv-02013-SEB-TAB
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                            Respondent.            )



                   ENTRY DISCUSSING POST-JUDGMENT MOTIONS

                                     I.    Motion to Reconsider

       This § 2255 action was dismissed on the merits on March 30, 2018. The petitioner’s motion

to reconsider was filed on April 30, 2018. The petitioner brings this motion under Rule 59(e) of

the Federal Rules of Civil Procedure.

       To receive relief under Rule 59(e), the moving party “must clearly establish (1) that the

court committed a manifest error of law or fact, or (2) that newly discovered evidence precluded

entry of judgment.” Edgewood Manor Apartment Homes, LLC v. RSUI Indem. Co., 733 F.3d 761,

770 (7th Cir. 2013) (internal quotation omitted). A “manifest error” means “the district court

commits a wholesale disregard, misapplication, or failure to recognize controlling precedent.”

Stragapede v. City of Evanston, Illinois, 865 F.3d 861, 868 (7th Cir. 2017) (internal quotation

omitted). Relief through a Rule 59(e) motion to alter or amend is an “extraordinary remed[y]

reserved for the exceptional case.” Runnion ex rel. Runnion v. Girls Scouts of Greater Chicago,

786 F.3d 510, 521 (7th Cir. 2015) (internal quotation omitted). A Rule 59(e) motion does not allow
a party to “advance arguments that could and should have been presented to the district court prior

to the judgment.” United States v. Resnick, 594 F.3d 562, 568 (7th Cir. 2010).

       In his § 2255 motion, the petitioner asserted and the Court analyzed fifteen (15) claims of

ineffective assistance of counsel. He also filed supplemental pleadings which raised additional

claims based on Johnson v. United States, 135 S. Ct. 2551 (2015), Mathis v. United States, 136 S.

Ct. 2243 (2016), and Alleyne v. United States, 570 U.S. 99 (2013).

       In his motion to reconsider, the petitioner argues that although he did not previously

articulate it as a claim, counsel was ineffective by allowing him to proceed to trial and not plead

guilty. He also rehashes his arguments relating to several of the claims he raised in his § 2255

motion. In addition, he contends that the Court erred in relying on the facts as described by the

Seventh Circuit Court of Appeals and in not allowing him to present evidence at a hearing.

       None of the petitioner’s arguments satisfy the high standard required to succeed with a

Rule 59(e) motion. He has not shown that the Court disregarded, misapplied, or failed to recognize

controlling precedent. In addition, any additional claims of ineffective assistance of counsel could

and should have been presented prior to judgment in this case. The petitioner was given ample

opportunity to supplement his § 2255 motion with additional claims. Moreover, the Court was

correct in finding that an evidentiary hearing was not warranted in this case. For these reasons, the

petitioner’s motion to reconsider, dkt. [33], is denied.

                                       II. Motion to Amend

       The petitioner’s motion to amend was filed on June 18, 2018, seeking to add a claim that

is not related to any claim brought in the original § 2255 motion. The petitioner argues that his due

process rights were violated when the federal prosecutor allegedly failed to maintain a proper oath

of office as required by 28 U.S.C. § 543. The United States opposes the motion to amend.
       Courts are to grant leave to amend freely “when justice so requires.’” Rule 15(a)(2) of the

Federal Rules of Civil Procedure. Justice does not require a post-judgment amendment in this

action for two reasons.

       First, an amendment at this time is barred as untimely because it was filed long after the

one-year statute of limitations expired. Vitrano v. United States, 721 F.3d 802, 807-08 (7th Cir.

2013). Second, “[t]he propriety of the proposed amendment should be viewed in light of AEDPA,

which governs § 2255 proceedings and imposes tight limits on second or successive petitions.” Id.

at 806. “The federal courts should police attempted end-runs around the successive petition

limitations of § 2255.” Id. (internal quotation omitted). The petitioner has had his “one full

opportunity to seek collateral review.” Id. Because the proposed new claim does not relate back

to the original or supplemental motion to vacate, and because judgment was entered in this case

on March 30, 2018, the amendment can only be viewed as a successive petition.

       Under these circumstances, the petitioner’s motion to amend, dkt. [34], is denied for lack

of jurisdiction because it is in fact a second or successive motion that has not been authorized by

the court of appeals. See 28 U.S.C. § 2255(h).

       IT IS SO ORDERED.



       Date:         11/5/2018                      _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana
Distribution:

DEVON YOUNG
23887-076
ELKTON - FCI
ELKTON FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 10
LISBON, OH 44432

Bradley A. Blackington
UNITED STATES ATTORNEY'S OFFICE
bradley.blackington@usdoj.gov
